PD-1074-15
                                          PD.


                               IN THE   TEXAS     COURT OF       CRIMINAL    APPEALS

                                                AT AUSTIN/       TEXAS

       FILED IN
COURT OF CRIMINAL APPEALS                                                        COURTOFCRHMIWAL APPgJj
                                   ANTONIO BERMUDEZ -             Petitioner/
                                                                                       AUG 19 2015
                                                       V.


     Abel Acosta, Clerk           THE STATE OF TEXAS - Respondent,


                  MOTION       TO SUSPEND THE RULE          WITH    MOTION    FOR   EXTENSION

                  OF    TIME    TO FILE    PETITION FOR          DISCRETIONARY      REVIEW



         TO THE HONORABLE JUDGES OF THE TEXAS                     COURT OF    CRIMINAL    APPEALS


         ON APPEAL FROM THE FIRST DISTRICT COURT OF APPEALS/                           CASE NO.

         01-14-00160-CR/         TRIAL COURT 184TH DISTRICT COURT/                  HARRIS COUNTY/
         CASE    NO.    1370940.




           Petitioner Antonio Bermudez hereby files this motion to suspend
         the Rule to allow him to file the originals of his pleadings with
         out the number of copies normally required by this Court. Peti
         tioner is a prisoner proceeding pro se and without access to xeroxing
         capabilities.
           Petitioner's motion for extension of time is attached hereto/                             as
         well.

          wherefore/ Petitioner respectfully request that this motion be
         GRANTED.




         Dated:    August 13/       2015


                                          CERTIFICATE       OF    SERVICE
         I hereby certify that I mailed a true and correct copy of the
         foregoing to the Harris County District Attorney/ 1201 Franklin/
         Ste.    600/    Houston/   TX 77002-1923 via U.S.               mail.



         Dated:    August 13/       2015